Exhibit 10(c)

 

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

TIME-BASED RESTRICTED STOCK UNITS

INSTRUCTIONS FOR COMPLETING AWARD AGREEMENT

 

1.00 Type of Award

 

This Award Agreement is to be used only to grant Time-based Restricted Stock
Units to non-employee directors.

 

2.00 Instructions for Completing This Form

 

To complete this form:

 

  •   Select the “edit” option from your P.C.’s horizontal menu bar.

 

  •   Select “Replace” from the drop-down dialogue box.

 

  •   Using the “Replace” dialogue box:

 

  •   In the “Find what” box, type the code of the item to be replaced from the
code sheet accompanying this form (using all capital letters or initial capital
letters as indicated on the code sheet);

 

  •   In the “Replace with” box, type the information to be substituted for the
coded item (using all capital letters or initial capital letters as indicated on
the code sheet);

 

  •   Click “match case”; and

 

  •   Click on the “Replace all” box.

 

  •   Repeat this procedure for each code to be replaced.

 



--------------------------------------------------------------------------------

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

TIME-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

Code Sheet

 

The following codes are used in this Award Agreement and should be replaced
using your P.C.’S “Replace” function (see instructions accompanying this form).

 

VTA    Grantee’s name (all capital letters) VTB    Grant Date (all capital
letters) Vtb    Grant Date (initial capital letters only) Vtc    Last day of the
sixth full calendar month beginning after the Grant Date Vte    Date that is 30
days after the Grant Date (initial capital letters only) Vtf    Number of
Restricted Stock Units granted (insert only the number in Arabic numerals) Vtq
   Grantee’s name (initial capital letters only)

 



--------------------------------------------------------------------------------

THIS FORM OF AWARD AGREEMENT IS PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF

1933

 

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNITS AWARD AGREEMENT

GRANTED TO VTA ON VTB

 

ABX Air, Inc. (“Company”) and its shareholders believe that their business
interests are best served by extending to you an opportunity to earn additional
compensation based on the growth of the Company’s business. To this end, the
Company and its shareholders adopted the ABX Air, Inc. 2005 Long-Term Incentive
Plan (“Plan”) as a means through which you may share in the Company’s success.
If you satisfy the conditions described in this Agreement (and the Plan), your
Award will mature into common shares of the Company, although you may receive
your Award in cash if you make an election to that effect shortly before the
Settlement Date (see section titled “Settling Your Award” below for instructions
on how and when to make a cash election).

 

This Award Agreement describes many features of your Award and the conditions
you must meet before you may receive the value associated with your Award. To
ensure you fully understand these terms and conditions, you should:

 

  •   Read the Plan and the Plan’s Prospectus carefully to ensure you understand
how the Plan works;

 

  •   Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and

 

  •   Contact W. Joseph Payne at (937) 382-5591 ext. 2686 if you have any
questions about your Award.

 

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

If you do not do this, your Award will be revoked automatically as of the date
it was granted and you will not be entitled to receive anything on account of
the retroactively revoked Award.

 

Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation (see the
Plan’s Prospectus for more information about these penalties). Your Award has
been designed to avoid these penalties. However, because the Internal Revenue
Service has not yet issued rules fully defining the effect of Section 409A, it
may be necessary to revise your Award Agreement if you are to avoid these
penalties. As a condition of accepting this Award, you must agree to accept
those revisions, without any further consideration, even if those revisions
change the terms of your Award and reduce its value or potential value.

 

1



--------------------------------------------------------------------------------

Nature of Your Award

 

You have been granted Restricted Stock Units (“RSUs”). If you satisfy the
conditions described in this Award Agreement, your RSUs will be converted to an
equal number of shares of Company stock (or, if you elect, cash equal to the
fair market value of an equal number of shares of Company stock). Federal income
tax rules apply to RSUs. These and other conditions affecting your RSUs are
described in this Award Agreement, the Plan and the Plan’s Prospectus, all of
which you should read carefully.

 

No later than Vte you must return a signed copy of this Award Agreement to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

If you do not do this, your Award will be revoked automatically as of the Grant
Date and you will not be entitled to receive anything on account of the
retroactively revoked Award.

 

Grant Date: Your RSUs were issued on Vtb.

 

This is the date you begin to earn your Award.

 

Number of RSUs: You have been granted Vtf RSUs. The conditions that you must
meet before the Award matures into shares of Company stock or cash are discussed
below in the section titled “When Your Award Will Be Settled.”

 

Restriction Period: The period that begins on the Grant Date (i.e., Vtb) and
ends on Vtc.

 

This is the period over which the Board will determine if you have met the
conditions imposed on your Award.

 

When Your Award Will Be Settled

 

Normal Settlement Date: If you continue to serve as a non-employee director
throughout the Restriction Period, your RSUs will be converted to an equal
number of shares of Company stock (or, if you elect, cash equal to the fair
market value of that number of shares of Company stock) and distributed to you
when you leave the board. However, if you do not continue to serve as a
non-employee director throughout the Restriction Period, your RSUs will be
forfeited. However, your RSUs may be settled earlier in the circumstances
described in the next section.

 

How Your RSUs Might Be Settled Earlier Than the Normal Settlement Date: All
restrictions on your RSUs will be removed automatically and Vtf shares of
Company stock (or, if you elect, cash) will be distributed to you if, before
Vtc:

 

  •   Your board service terminates because of death, disability (as defined in
the Plan) or after completing one full term as a board member; or

 

2



--------------------------------------------------------------------------------

  •   There is a Business Combination (as defined in the Plan).

 

How Your RSUs May Be Forfeited: You will forfeit any RSUs if, before your RSUs
are settled:

 

  •   Without the Company’s advance written consent, you agree to or actually
serve in any capacity for a business or entity that competes with any portion of
the Company’s or any Subsidiary’s (as defined in the Plan) business or provide
services (including business consulting) to an entity that competes with any
portion of the Company’s or any Subsidiary’s business;

 

  •   You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company after having been requested to do so; or

 

  •   You deliberately engage in any action that the Company decides harms the
Company or any Subsidiary.

 

Settling Your Award

 

If all applicable conditions have been met, your RSUs will be settled
automatically when your board service ends. At that time, you will receive one
share of Company stock for each RSU you have earned. However, within 30 days
before your Award is to be distributed you may elect to receive all or a portion
of your Award in cash. If you are interested in doing this, you should contact
W. Joseph Payne at (937) 382-5591 ext. 2686 no later than 45 days before your
board service is to end.

 

Other Rules Affecting Your Award

 

Until Your RSUs Are Settled: Until your RSUs are settled, you may not exercise
any voting rights associated with the shares underlying your RSUs. Nor will you
be entitled to receive any dividends with respect to those shares.

 

Beneficiary Designation: You may name a Beneficiary or Beneficiaries to receive
any portion of your Award that is settled after you die. This may be done only
on the attached Beneficiary Designation Form and by following the rules
described in that form and in the Plan. If you have not made an effective
Beneficiary designation, your Beneficiary will be your surviving spouse or, if
you do not have a surviving spouse, your estate.

 

Tax Withholding: You (and not the Company) are solely responsible for any income
and other tax withholding obligation associated with this Award or its
conversion to shares of Company stock or cash.

 

Transferring Your RSUs: Normally your RSUs may not be transferred to another
person. However, you may complete a Beneficiary Designation Form to name the
person to receive the value of any RSUs that are settled after you die. Also,
the Committee may allow you to place your RSUs into a trust established for your
benefit or the benefit of your family. Contact W. Joseph Payne at (937) 382-5591
ext. 2686 or at the address given below if you are interested in doing this.

 

3



--------------------------------------------------------------------------------

Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the United
States and of the State of Ohio, except to the extent that the Delaware General
Corporation Law is mandatorily applicable.

 

Other Agreements: Also, your RSUs will be subject to the terms of any other
written agreements between you and the Company.

 

Adjustments to Your RSUs: Your Award will be adjusted, if appropriate, to
reflect any change to the Company’s capital structure (e.g., the number of your
RSUs will be adjusted to reflect a stock split).

 

Other Rules: Your RSUs also are subject to more rules described in the Plan and
in the Plan’s Prospectus. You should read both these documents carefully to
ensure you fully understand all the conditions of this Award.

 

Tax Treatment of Your Award

 

The federal income tax treatment of your RSUs is discussed in the Plan’s
Prospectus which you should read carefully.

 

*****

 

You may contact W. Joseph Payne at (937) 382-5591 ext. 2686 or at the address
given below if you have any questions about your Award or this Award Agreement.

 

*****

 

Your Acknowledgment of Award Conditions

 

Note: You must sign and return a copy of this Award Agreement to W. Joseph Payne
at the address given below no later than Vte.

 

By signing below, I acknowledge and agree that:

 

  •   A copy of the Plan has been made available to me;

 

  •   I have received a copy of the Plan’s Prospectus;

 

  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;

 

  •   I will consent (on my own behalf and in behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Internal Revenue
Code, even if those changes affect the terms of my Award and reduce its value or
potential value; and

 

4



--------------------------------------------------------------------------------

  •   If I do not return a signed copy of this Award Agreement to the address
shown below not later than Vte, my Award will be revoked automatically as of the
date it was granted and I will not be entitled to receive anything on account of
the retroactively revoked Award.

 

Vtq   

(signature)

 

Date signed: _______________________________

 

A signed copy of this form must be sent to the following address no later than
Vte:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

After it is received, the ABX Air, Inc. 2005 Long-Term Incentive Plan Committee
will acknowledge receipt of your signed agreement.

 

*****

 

Committee’s Acknowledgment of Receipt

 

A signed copy of this Award Agreement was received on                     .

 

By:    

Vtq:

   

 

             Has complied with the conditions imposed on the grant and the Award
and the Award Agreement remains in effect; or

 

             Has not complied with the conditions imposed on the grant and the
Award and the Award Agreement are revoked as of the Grant Date because

 

                                                                               
                                        
                                        
                                        
                                                   

describe deficiency

 

ABX Air, Inc. 2005 Long-Term-Incentive Plan Committee

 

By:    

Date: 

   

 

Note: Send a copy of this completed form to Vtq and keep a copy as part of the
Plan’s permanent records.

 

5



--------------------------------------------------------------------------------

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

BENEFICIARY DESIGNATION FORM

 

RELATING TO RESTRICTED STOCK UNITS ISSUED TO VTA ON VTB

 

Instructions for Completing This Form

 

You may use this form to [1] name the person you want to receive any amount due
under the ABX Air, Inc. 2005 Long-Term Incentive Plan after your death or [2]
change the person who will receive these benefits.

 

There are several things you should know before you complete this form.

 

First, if you do not elect another Beneficiary, any amount due to you under the
Plan when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.

 

Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this form.

 

Third, your election will be effective only if this form is completed properly
and returned to W. Joseph Payne at the address given below.

 

Fourth, all elections will remain in effect until they are changed (or until all
death benefits are paid).

 

Fifth, if you designate your spouse as your Beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your Beneficiary
designation will be revoked automatically.

 

Sixth, if you have any questions about this form or if you need additional
copies of this form, please contact W. Joseph Payne at (937) 382-5591 ext. 2686
or at the address given below.

 

6



--------------------------------------------------------------------------------

1.00 Designation of Beneficiary

 

1.01 Primary Beneficiary:

 

I designate the following persons as my Primary Beneficiary or Beneficiaries to
receive any amount due under the Award Agreement described at the top of this
form after my death. This benefit will be paid, in the proportion specified, to:

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

   

% to 

               

(Name)

  (Relationship)

Address:

       

 

1.02 Contingent Beneficiary

 

If one or more of my Primary Beneficiaries dies before I die, I direct that any
amount due under the Award Agreement described at the top of this form after my
death:

 

             Be paid to my other named Primary Beneficiaries in proportion to
the allocation given above (ignoring the interest allocated to the deceased
Primary Beneficiary); or

 

             Be distributed among the following Contingent Beneficiaries.

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

   

% to 

               

(Name)

  (Relationship)

Address:

       

 

****

 

7



--------------------------------------------------------------------------------

Elections made on this form will be effective only after this form is received
by W. Joseph Payne and only if it is fully and properly completed and signed.

 

Name: Vtq

 

Soc. Sec. No.: ______________________________________________________________________________________________

 

Date of Birth: _______________________________________________________________________________________________

 

Address: __________________________________________________________________________________________________

 

__________________________________________________________________________________________________________

 

Sign and return this form to W. Joseph Payne at the address given below

 

           

Date

     

Signature

 

Return this signed form to W. Joseph Payne at the following address:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

Received on: __________________

 

By:    

 

8